2
1




                                   NONPRECEDENTIAL DISPOSITION
                                      To be cited only in accordance with
                                               Fed. R. App. P. 32.1



                        United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                         Submitted December 3, 2013∗
                                          Decided December 3, 2013


                                                     Before

                                       WILLIAM J. BAUER, Circuit Judge

                                       FRANK H. EASTERBROOK, Circuit Judge

                                       MICHAEL S. KANNE, Circuit Judge



    No. 13-2825                                                        Appeal from the United
    QUINCY M. NERI,                                                    States District Court for the
                                                                       Western District of
              Plaintiff-Appellant,                                     Wisconsin.

             v.                                                        No. 13-cv-382-bbc
    SENTINEL INSURANCE COMPANY LIMITED and                             Barbara B. Crabb, Judge.
    ERIC FERGUSON, doing business as White School
    Studios,

              Defendants-Appellees.


                                                      Order

         The  district  court  dismissed  this  suit  as  barred  by  an  earlier  judgment,  which  has  
    since  been  vacated.  Neri  v.  Monroe,  726  F.3d  989  (7th  Cir.  2013).  The  judge  has  stated  that  
    she  will  proceed  to  the  merits  as  soon  as  this  court  resolves  the  appeal  and  restores  
    jurisdiction  to  the  district  court.  That  is  a  sensible  approach.  Appellant  asks  us  to  direct  


    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 13-2825                                                                          Page 2


the  district  court  to  enter  judgment  in  her  favor  immediately,  but  that  would  be  
inappropriate.  As  our  published  opinion  observes,  defenses  such  as  fair  use  must  be  
evaluated.  
  
     The  judgment  is  vacated,  and  the  case  is  remanded  for  further  proceedings.  The  
mandate  will  issue  today.